UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1387


FRANCIS R. WALKER,

                    Plaintiff - Appellant,

             v.

MIKE POMPEO, U.S. Secretary of State; DIRECTOR OF PASSPORT
SERVICES, DEPT. OF STATE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cv-00732-CCE-JLW)


Submitted: July 26, 2018                                          Decided: August 20, 2018


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis R. Walker, Appellant Pro Se. Steven N. Baker, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Francis R. Walker appeals the district court’s order granting summary to

Defendants in his civil action. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Walker v. Tillerson,

No. 1:17-cv-00732-CCE-JLW (M.D.N.C. Mar. 7, 2018). We deny Walker’s request for

mandamus relief.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2